UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21569 Pioneer Asset Allocation Trust (Exact name of registrant as specified in charter) 60 State Street Boston, MA02109 (Address of principal executive offices) Terrence J. Cullen 60 State Street Boston, MA02109 (Name and address of agent for service) Registrant's telephone number, including area code:(617) 742-7825 Date of fiscal year end:July 31 Date of reporting period:July 1, 2015 to June 30, 2016 SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Pioneer Asset Allocation Trust By (Signature and Title)/s/ Lisa Jones Lisa Jones, Chief Executive Officer & President DateJuly 28, 2016 Pioneer Solutions - Balanced Fund There is no proxy voting activity for the fund, as the fund did not hold any votable positions during the reporting period. Pioneer Solutions - Conservative Fund There is no proxy voting activity for the fund, as the fund did not hold any votable positions during the reporting period. Pioneer Solutions - Growth Fund There is no proxy voting activity for the fund, as the fund did not hold any votable positions during the reporting period. END NPX REPORT
